DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 04/29/2021.  The arguments set forth are addressed herein below.  Claims 1, 4, 7, 9-10, 12, 17-18, and 21-32 remain pending, Claims 21-32 is newly added, and Claims 2-3, 5-6, 8, 11, 13-16, and 19-20 have been currently canceled.  Currently, Claims 1 and 18 have been amended.  No new matter appears to have been entered.
Reasons for Allowance
Claims 1, 4, 7, 9-10, 12, 17-18, and 21-32 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“upon determining that the first trigger symbol will be replaced with the first wild symbol, controlling the display system to replace the first trigger symbol with the first wild symbol;
controlling the display system to retain the first wild symbol in the first display symbol position during at least one subsequent purchased instance of a base game;
receiving, via the user interface system, an indication to initiate a second purchased instance of the base game;

controlling the display system to display the corresponding second display symbols at a plurality of display symbol positions on the display device of the display system;
controlling the display system to retain the first wild symbol in the first display symbol position;
upon determining that at least one of the second display symbols is a second trigger symbol, controlling the display system to replace the second trigger symbol with a second wild symbol; and
controlling the display system to retain the second wild symbol in a second display symbol position during at least one subsequent purchased instance of the base game” (substantially encompassed by independent claims 1, 21, and 27).
Claims 1, 4, 7, 9-10, 12, 17-18, and 21-32 are allowed for the reasons stated above.  Additionally, claims 1, 4, 7, 9-10, 12, 17-18, and 21-32 are allowable for the reasons set forth by the Applicant in the remarks filed with the response dated 04/29/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715